 

 



EXHIBIT 10.1

[image_001.jpg]

 

Health Discovery Corporation

4243 Dunwoody Club Drive

Suite 202

Atlanta, Georgia 30340

 

August 6, 2013

 

 

Dear Fellow Owners of Health Discovery Corporation,

 

On behalf of the majority of Health Discovery Corporation’s Board of Directors
(the “Board”), I want update you on the recent changes at Health Discovery
Corporation (“HDC” or “Company”) so you might have a better understanding of the
direction the Company is taking.

 

For Health Discovery Corporation, the past month has been a time of significant
personnel changes – which will be better for our shareholders.

 

We believe the Company was forced to make several difficult decisions over the
last week that should substantially increase our opportunity to survive,
succeed, and ultimately thrive. The changes in upper management were driven out
of the requirements to: focus on low hanging fruit, reduce our burn rate and
conserve shares.

 

As a result of the staff changes, I have been appointed Interim Chief Executive
Officer. I accepted the role with the following requirements:

 

1.I will take no cash salary or stock option compensation.

2.The 1,500,000 director options awarded to me on July 25, 2013 to purchase HDC
stock at market price of $0.027 have been reassigned to the company so that they
can be used for better purposes such as raising capital and/or compensating our
workers.

3.I will not seek reimbursement for my time or expenses as they relate to me
carrying out the duties of Interim Chief Executive Officer.

 

These requirements are absolute and do not carry any consideration or
contingency for recouping at a later date.

 

I would like to tell you about the new members of the Board and the values we
will live by:

 

1.Communication. We will communicate openly and honestly at all times, to the
best of our ability. While we are bound by certain confidentiality agreements
and regulatory disclosure rules, we will be responsive and communicative. As an
example, you may contact the board at the new email address:
board@healthdiscoverycorp.com. You may also reach us at the office (678)
336-5300. We will be responsive as quickly as possible. If you do not find the
response timely enough, please call the office and ask for me. We may not be
able to comment on every question you may have due to legal requirements, but
you will hear from us.

 



 



 

2.Financial Responsibility. We will treat every penny of the Company, as if it
is the last and will promote the philosophy of: “spend it and care about it like
it’s your own” to all of our employees and consultants. If we do not measure
every expense with the utmost seriousness, there is no way for this company to
survive. Because Rick Winger has an extensive career in the financial arena, he
has been selected to head up the Company’s Audit Committee. Installing an Audit
Committee was one of this Board’s first actions.

 

3.Commitment. This Board is comprised of successful business, financial, and
legal experts. They are working for $1 per year. They have options, which will
only have value if our stock price increases. Their interest is solely aligned
with those of the shareholders, or as we prefer: Owners. Bill Quirk has accepted
a board position with HDC and as the largest shareholder of our common stock; we
welcome his financial expertise and business acumen.

 

The Board along with its employees and advisors will be focused on a one-year
goal of becoming more financially healthy and potentially profitable. The
Company does not have the luxury of time or long, drawn out business
propositions. We must, and will, act now. The objectives at hand to stabilize
the Company are:

 

1.Continue our partnership with NeoGenomics. We believe that the development of
tests and products are progressing nicely and last week NeoGenomics announced at
their conference call expectations for commercialization of tests and products
using our technology. We will support this relationship with every opportunity
we have to do so. NeoGenomics is the right partner for HDC to be successful in
medical arena and we will support NeoGenomics with all our efforts.

 

2.Develop new partnerships and relationships in the non-medical arena. We are
excited about the work that we are doing with SVM Capital. SVM Capital has
recently signed a licensing agreement with Lucena Research to expand the SVM
Technology further into the financial markets and the Lucena Team is exactly
what SVM Capital needs. You can read about this new partner at
https://lucenaresearch.com. Like NeoGenomics, Lucena is the right partner, at
the right time. We are aggressively looking for similar models for partnering
with companies that can help us – now. These are not long, complicated, drawn
out processes that take too long to develop, if ever. They will be now and
immediate impacts for HDC.

 

3.Protecting our Intellectual Property. We will identify the best way to stop
letting companies use our technology for free. We realize the traditional
methods are expensive and the Company does not have the luxury of excess funds
to pursue patent infringers these ways. This team has experience and
relationships that will be used to stop the bleeding of our technology to those
who currently do not compensate us for their use of our patents. One of our new
directors, Henry Kaplan, is an experienced patent attorney and has volunteered
to be the Chair of the Patent Monetization Committee. He will work with Eleanor
Musick and third party law firms to license companies in addition to those that
have already paid licensing fees.

 





 



 

As we hope you can see, the Company will be extremely focused on immediate
success – not “maybe, kinda, one day” ideas. Our focus is on bringing HDC out of
the difficult situation it is in. We cannot guarantee results, but we can
guarantee reduced cash burn, increased focus and sense of urgency.

 

I hope you find this update helpful as this communication and effort is long
overdue. The Board, employees, and advisors owe you the best they have – and
they are committed to delivering to you – the Owners of Health Discovery
Corporation.

 

We look forward to hearing from you.

 

With kind regard on behalf of Health Discovery Corporation,

 

 

 

/s/ Kevin Kowbel

 

Kevin Kowbel

Interim Chief Executive Officer and Chairman

 

Forward-Looking Statements 

This document contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995, the accuracy of which is
necessarily subject to risks and uncertainties, including, without limitation,
statements regarding future performance, opportunities and investments, and
anticipated results in general. From time to time the Company may make other
forward-looking statements in relation to other matters, including without
limitation, commercialization plans and strategic partnerships. Actual results
may differ materially due to a variety of factors, including, among other
things, the acceptance of our approach to applying mathematics computer science
and physics into the disciplines of biology, organic chemistry and medicine and
our products and technologies associated with those approaches, the ability to
develop and commercialize new drugs, therapies, medical devices, or other
products based on our approaches, and other factors set forth from time to time
in the Company’s Securities and Exchange Commission filings.

 

All forward-looking statements and cautionary statements included in this
document are made as of the date hereof based on information available to the
Company as of the date hereof, and the Company assumes no obligation to update
any forward-looking statement or cautionary statement.

